                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHARLES HARRIS,                            :      Civil No. 3:20-cv-631
                                           :
              Plaintiff                    :      (Judge Mariani)
                                           :
              v.                           :
                                           :
UNITED STATES OF AMERICA, et al.,          :
                                           :
              Defendants                   :

                                          ORDER

       AND NOW, this 15th day of July, 2021, upon consideration of the United States’

motion (Doc. 16) for judgment on the pleadings, and the parties’ respective briefs in support

of and opposition to said motion, and for the reasons set forth in the accompanying

Memorandum, IT IS HEREBY ORDERED THAT:

       1.     The motion (Doc. 16) is GRANTED. The Clerk of Court is directed to ENTER
              judgment in favor of the United States and against Plaintiff.

       2.     The Federal Bureau of Prisons is DISMISSED as a Defendant in this action.

       3.     The Clerk of Court is directed to CLOSE this case.

       4.     Any appeal from this Order is DEEMED frivolous and not taken in good faith.
              See 28 U.S.C. § 1915(a)(3).




                                           _s/ Robert D. Mariani___________
                                           Robert D. Mariani
                                           United States District Judge
